OPINION OF THE COURT
Per Curiam.
Roger Rosenberg has submitted an affidavit dated April 6, 1993, wherein he tenders his resignation as an attorney and *274counselor-at-law (22 NYCRR 691.9). Mr. Rosenberg was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on October 16, 1968, under the name Roger Michael Rosenberg.
Mr. Rosenberg acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning his plea of guilty in the United States District Court for the Eastern District of New York to mail fraud, in violation of 18 USC § 1341. He admitted that he forged the signature of the actual owner of certain stock certificates on the stock power which was used for the transfer of an ownership document. That crime constitutes a Federal felony cognizable as a "serious crime” under Judiciary Law § 90, thereby mandating the respondent’s suspension pending a hearing. The suspension became effective upon receipt by this Court on November 23, 1992, of the record of such conviction. He acknowledges that he cannot successfully defend himself on the merits against any disciplinary charges which the Grievance Committee’s investigation might generate.
Mr. Rosenberg further acknowledges that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee recommends that the Court accept the resignation. Under the circumstances, the resignation of Roger Rosenberg as a member of the Bar is accepted and directed to be filed. Accordingly, Roger Rosenberg is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Eiber, JJ., concur.
Ordered that the resignation of Roger Rosenberg is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Roger Rosenberg is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Roger Rosenberg shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective *275immediately, Roger Rosenberg is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.